    Case: 1:21-cv-02600 Document #: 30 Filed: 06/17/21 Page 1 of 1 PageID #:1470


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

                   ,) ','%31/.+%2 +.%" #.&
               ,) ','%31/.+%2 #,#$#-#! +.%" 5"
Case Title:         3*' 0#13.'12*+02 #.&                   Case Number: 1:21-cv-02600
                4.+.%/10/1#3'& #22/%+#3+/.2
                  +&'.3+(+'& +. 2%*'&4,' #
An appearance is hereby filed by the undersigned as attorney for:
Express Parts !!!, GLACIERFRESH. Korezo Filter, Pureza Filters
Attorney name (type or print): Angus Ni

Firm: AFN Law PLLC

Street address: 506 2nd Ave, Suite 1400

City/State/Zip: Seattle, WA, 98104

Bar ID Number: 53828                                       Telephone Number: (646) 453-7294
(See item 3 in instructions)

Email Address: angus@afnlegal.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 6/16/2021

Attorney signature:            S/ Angus Ni
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
